Citation Nr: 1024767	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine (lower back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1977 to December 
1979.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision by the Department of Veterans 
Affairs (VA) Houston, Texas Regional Office (RO). 

This case was previously before the Board in March 2010.  At that 
time, the Board remanded the Veteran's claim in order that he may 
be scheduled for a Travel Board hearing.  The Veteran was 
scheduled for and testified at a Travel Board hearing held before 
the undersigned Veterans Law Judge in May 2010.  A transcript of 
the hearing has been associated with the claims folder.

As the Board remanded the claim to allow the Veteran to present 
testimony at a Travel Board hearing and as his hearing has now 
been held, the Board finds there was substantial compliance with 
its May 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) (holding that only substantial compliance 
with the terms of the Board's remand would be required, not 
strict compliance).  As the requested development has been 
completed, the case may proceed without prejudice to the Veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current lower back disability is not causally or 
etiologically related to the Veteran's active service or any 
incident therein.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease 
of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain 
disabilities are presumed to be service connected if evidence of 
the disease manifests itself to a compensable degree within one 
year of the end of the Veteran's service; arthritis is one of the 
chronic conditions subject to this presumption.  38 C.F.R. 
§§ 3.307, 3.309(a).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran has advanced three arguments in support of his claim.  
First, he contends that his current lower back disability is 
causally related to the various traumas that he suffered while on 
active service.  Second, he contends that his lower back 
disability is secondary to his exposure to radioactive isotopes 
from an in-service thyroid scan.  Finally, he contends that he 
suffered a back injury as a child and that this injury was 
aggravated by his service.  As no medical evidence supports the 
first two theories and the Board does not find the Veteran's 
accounts of a residual childhood injury to be credible, the Board 
shall deny the Veteran's claim for the reasons that follow.

First, the Board acknowledges that the Veteran is currently 
suffering from a lower back disability.  The Veteran underwent a 
VA spine examination in December 2005.  The examiner reviewed the 
Veteran's service treatment records and claims file, and 
performed an examination.  She diagnosed the Veteran as suffering 
from lumbar spine diskogenic disease with moderate residuals.  

The Veteran's service treatment records also reflect at least one 
complaint of back pain during his period of active service.  A 
review of these records reveals that the Veteran sought treatment 
for lower back pain in December 1977.  He stated that he had 
lifted a girl one night, and his back began hurting the next 
morning.  After examination, his back was deemed normal.  He was 
diagnosed as suffering from mild lower back pain and told to 
treat the pain with heat.  No other service treatment records 
document that the Veteran complained of or received treatment for 
lower back pain during the remainder of his service.  His August 
1979 separation examination did not find him to be suffering from 
any residual back pain, and the Veteran did not report suffering 
from any back pain on his August 1979 report of medical history.  

Despite the Veteran's current disability and the evidence of a 
possible in-service occurrence, no medical evidence establishes 
such a link.  In the Veteran's December 2005 VA spine 
examination, the examiner specifically stated that the Veteran's 
current degenerative disc disease was less likely caused by or 
the result of his low back pain in service.  The examiner stated 
that after reviewing the Veteran's service treatment records and 
private medical records, she found no evidence that the Veteran's 
in-service incident resulted in chronic back pain.  Further, she 
noted that the Veteran was involved in a motor vehicle accident 
in the 1980s, and his current back pain is likely related both to 
that accident and to the Veteran's work as a mail carrier.  

No other medical evidence in the Veteran's claims file speaks to 
the etiology of his lower back disability.  In his May 2010 
hearing, however, the Veteran did contend that such a link 
exists.  He stated that he first injured his back in basic 
training, but he did not seek treatment for this injury because 
his base was snowed in.  The Veteran stated that he further 
injured his back when, while stationed in Germany, he assisted a 
pregnant woman by helping her up a flight of stairs.  The Veteran 
contended that his current lower back disability is causally 
related to these incidents. 

The Board recognizes the sincerity of the argument advanced by 
the Veteran that his lower back disability is service related.  
However, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence). 

To the extent that the Veteran speaks to the diagnosis and 
causation of his lower back disability, the Board finds that he 
is not competent to do so and will not consider his testimony for 
these purposes.  See Espiritu, 2 Vet. App. at 494-95.  While the 
Veteran is competent to testify as to the fact that he suffered 
back pain in service, the Board has already conceded this fact.

The Veteran also contended that his lower back disability 
resulted from his exposure to radioactive isotopes from a thyroid 
scan in service.  A review of the Veteran's service treatment 
records reveals that the Veteran underwent a thyroid scan in 
March 1979 in an attempt to determine the nature of a cyst that 
had developed on his neck.  In letters of February 2004 and March 
2004, the Veteran stated that though he believed his back injury 
predated his thyroid scan, the thyroid scan aggravated his 
existing injury.  

This theory of entitlement is not persuasive.  First, the Veteran 
is not competent to offer an opinion as to whether his lower back 
disability is causally related or was aggravated by his thyroid 
scan.  See Espiritu, 2 Vet. App. at 494-95.  Second, and perhaps 
more importantly, the two medical opinions of record refute the 
Veteran's contentions.  In one VA examination from December 2005, 
the Veteran stated that he had seen a report on the news that 
thyroid scans can cause diabetes and other health problems.  The 
examiner informed the Veteran that she knew of no study 
confirming such links, and that the Veteran himself then admitted 
that he did not believe that his conditions were related to his 
scan.  The examiner then stated explicitly that there is no 
relationship between the Veteran's lower back disability and his 
in-service thyroid scan.  In his December 2005 VA spine 
examination, the examiner stated that the use of radioactive 
isotopes is not a cause or etiology for development of a lumbar 
spine disability.  She accordingly concluded that the Veteran's 
lower back disability is not related to his exposure to 
radioactive isotopes in service.  

In a final contention from his May 2010 hearing, the Veteran 
stated that his back was injured before he entered the military.  
The Veteran testified that he was injured when playing with his 
brother, and that as a result, he had a limp and was called 
"cripple."  In a February 2004 letter, the Veteran stated that 
his mother and brother informed him that he suffered from back 
pain all his life.  

The Board shall not, however, analyze whether the Veteran's lower 
back disability was aggravated by his service, as the Board does 
not find this account to be credible.  The Board does not doubt 
that the Veteran may have been injured while playing with his 
brother, but the evidence does not support the contention that he 
suffered residual effects of this claimed injury.  The Veteran's 
self-report of medical history at his enlistment makes no mention 
of this claimed injury or that he was then suffering from any 
lower back pain.  In a June 1989 VA treatment record, the Veteran 
stated that his back pain began in 1983, some four years after 
service and more than 20 years after the claimed injury.  
Further, the Veteran did not mention this injury in either of his 
two VA examinations.  Accordingly, the Board finds the Veteran's 
account of suffering from a residual injury not to be credible.  

Again, as there is no medical evidence that the Veteran's lower 
back disability is causally or etiologically related to his 
active service, the Board concludes that the criteria for service 
connection have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2004 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform claimants 
of all five elements of a service connection claim, including how 
VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Though the Veteran in this case did not receive such notice 
regarding ratings and effective dates, his claim is being denied, 
so there can be no possibility of any prejudice to him.

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records from the Social Security 
Administration, records of his post-service VA treatment, and all 
obtainable private medical records.  The Veteran was afforded a 
VA compensation and pension examination.  The Veteran requested 
and was provided a Travel Board hearing.  The Board notes that 
the evidence already of record is adequate to allow resolution of 
the appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


